     Case 2:15-cv-01574-CJC-RAO Document 187 Filed 01/28/21 Page 1 of 1 Page ID #:2506



1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12
        VADIM STANLEY MIESEGAES,               Case No. CV 15-01574 CJC (RAO)
13
                         Plaintiff,
14
                    v.                         JUDGMENT
15
16      CLIFF ALLENBY, et al.,

17                       Defendants.

18
19           In accordance with the Order Accepting Report and Recommendation of
20     United States Magistrate Judge issued concurrently herewith,
21           IT IS ORDERED AND ADJUDGED that this action is dismissed with
22     prejudice.
23
24        DATED: January 28, 2021
25
26                                               HON. CORMAC J. CARNEY

27                                           UNITED STATES DISTRICT JUDGE
28
